              Case 3:19-cv-00671-CLB Document 12 Filed 03/30/20 Page 1 of 3




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   WANDA OSBORNE,                                 )
                                                    ) Case No.: 3:19-cv-00671-CLB
12          Plaintiff,                              )
                                                    )       UNOPPOSED MOTION FOR
13                  v.                              )  EXTENSION OF TIME TO RESPOND
                                                    )               TO COMPLAINT
14   ANDREW SAUL,                                   )              (FIRST REQUEST)
     Commissioner of Social Security,               )
15                                                  )
            Defendant.                              )
16                                                  )
                                                    )
17

18          Defendant Andrew Saul, Commissioner of Social Security (Defendant) respectfully requests

19 that the Court extend the time for Defendant to respond to Plaintiff’s Complaint, currently due on

20 April 6, 2020, by 21 days, through and including April 27, 2020.

21          This is Defendant’s first request for an extension of time. Good cause exists for this extension

22 because counsel wishes to consult with her client to explore whether settlement may be possible in this

23 case.

24          Defendant’s counsel will endeavor to complete this task as soon as possible. This request is

25 made in good faith and with no intention to unduly delay the proceedings, and counsel apologizes for

26 any inconvenience.
              Case 3:19-cv-00671-CLB Document 12 Filed 03/30/20 Page 2 of 3




 1         On March 30, 2020, counsel for Defendant conferred with Plaintiff’s counsel, who has no

 2 opposition to this motion.

 3         It is therefore respectfully requested that Defendant be granted an extension of time to respond

 4 to Plaintiff’s Complaint, through and including April 27, 2020.

 5

 6         Dated: March 30, 2020                           Respectfully submitted,

 7                                                         NICHOLAS A. TRUTANICH
                                                           United States Attorney
 8
                                                           /s/ Allison J. Cheung
 9                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
10

11

12

13                                                         IT IS SO ORDERED:
14
                                                           UNITED STATES MAGISTRATE JUDGE
15

16                                                                    March 31, 2020.
                                                           DATED: ___________________________
17

18

19

20

21

22

23

24

25

26                                                     2
            Case 3:19-cv-00671-CLB Document 12 Filed 03/30/20 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE

 2        I, Allison J. Cheung, certify that the following individual(s) were served with a copy of the

 3 foregoing UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO

 4 COMPLAINT (FIRST REQUEST) on the date, and via the method of service, identified below:

 5
          CM/ECF:
 6
          Jared Walker
 7        jared@jwalker.law
          Attorney for Plaintiff
 8

 9        Hal Taylor
          haltaylorlawyer@gbis.com
10        Attorney for Plaintiff
11        Dated: March 30, 2020
12
                                                          /s/ Allison J. Cheung
13                                                        ALLISON J. CHEUNG
                                                          Special Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26                                                    3
